DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.        This application is a 371 of PCT/EP2011/072698 12/14/2011 which claims benefit of 61/424,361 12/17/2010.
           Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CHINA 202010681912.5 07/15/2020 filed on 11/03/20.

Information Disclosure Statement
3.        The information disclosure statement (IDS), filed on 09/29/20 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Election/Restrictions
4.        Applicant’s election with traverse of Claims 1-2, 7-10 in the reply filed on 09/07/21 is acknowledged. The traversal is moot in view of rejoinder. Withdrawn claims 3-6 are rejoined and withdrawn claim 11 is cancelled by examiner’s amendment.

Examiner’s Amendment
5.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in a telephone interview with Tony C. Hom on 12/14/21.

           The application has been amended as follows: 
         (i)       In claims 3, please delete the recitation “after” in line 3
        (ii)       In claims 3, please add the recitation “and” at end of line 5
       (iii)       In claims 6, please add the recitation “and” at end of line 4
       (iv)       In claims 9, please add the recitation “and” at end of line 3
        (v)       In claims 10, please change the recitation “the group” in line 4 to “the group consisting of”
       (vi)       Please cancel claim 11
       (vii)     In abstract, please change recitation “The present disclosure provides a” in line 1 to “A”

Reasons for Allowance 
6.        The following is an examiner’s statement of reasons for allowance:         
            The closest prior arts are Jiang (CN 109370549), Wei (CN109321216), Green (US 2012/0213726), and Yan (CN 108949122).
             Claim 1 requires a synergist for water-base drilling fluid, prepared from raw materials comprising the following parts by weight: 15~25 parts of sodium styrene sulfonate, 8~15 parts of allyl trimethyl ammonium chloride, 2~8 parts of didodecyl-dimethylammonium bromide, 1~5 parts of n-octyl triethoxy silane, 1~5 parts

             Jiang disloses raw materials for the preparation of drilling fluid, wherein the raw materials comprising surfactant such as didodecyl-dimethylammonium bromide in amount of 0.1-1 mg/L, 1 g nano silica, 20 gram paraffin, 0.8 gram ammonia propyl triethoxy silane, 0.4 gram n-octyl triethoxysilane, ethanol, and water, wherein the drilling fluid is oil based (page 5, lines 10-19, page 7, lines 4-16, page 6, lines 13-14). Jiang does not disclose the claimed amount of cited components.  Jiang further does not disclose the remaining claimed components.  
            Wei discloses drilling fluid comprising 6-15 parts sodium styrene sulfonate (claims 1-2). Green discloses a drilling fluid comprising surfactant such as disodium lauryl sulfosuccinate (para [0040], [0271]). Yan discloses drilling fluid filtration reducer comprising allyl trimethyl ammonium chloride (page 1, para 3, claims 1, 8). Prior arts do not disclose claimed amount of cited components. The closest prior arts do not suggest or disclose the claimed synergist for water based drilling fluid.
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUMAR R BHUSHAN whose telephone number is (313)446-4807.  The examiner can normally be reached on 9.00 AM to 5.50 PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY P GULAKOWSKI can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUMAR R BHUSHAN/Primary Examiner, Art Unit 1766